DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 7, and 8 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner contacted Applicant’s Representative, James D. Hallenbeck, Reg. No. 63,561, to inform of Examiner’s Amendment, which included changing the dependency of Claim 8, which depended on cancelled Claim 6, to depend on Claim 1.
The application has been amended as follow:

AMENDMENTS TO THE CLAIMS


1, wherein the interface of the dedicated device includes a selectable item the selection of which causes a command to be sent to trigger the performing of the system audit.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 7, and 8 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of monitoring the status of devices within a data center. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
US 20170353544 A1, which discloses automated multi-network failover for data centers.

US 20060277291 A1, which discloses a system and method for monitoring networked devices employing RSS functionality.

US 8936198 B1, which discloses tag-based status reporting in data centers.

US 20130124669 A1, which discloses monitoring elastic cloud-based computing systems as a service.

U.S. Publication 20040015619 A1, which discloses a method and system for monitoring the status and operations of devices from a central location.

U.S. Publication 20130124908 A1, which discloses various network devices capable of being monitored, repaired, replaced and/or configured by a repair automation system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAVIER O GUZMAN/            Examiner, Art Unit 2446